Citation Nr: 0803224	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2007.  A copy of the transcript of that 
hearing has been associated with the claims file.

At the hearing and subsequent to the hearing, the veteran 
submitted additional evidence.  The veteran waived initial 
consideration of this evidence by the agency of original 
jurisdiction, the RO in this case.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent evidence of record indicates that the 
veteran's hepatitis C is not attributable to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA)must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
included a "Risk Factors for Hepatitis Questionnaire."

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the December 2004 letter was 
issued before the February 2005 rating decision that denied 
the benefit sought on appeal; and, thus, the notice was 
timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The evidence of record 
includes VA medical records, including a May 2006 VA 
examination report.  Although the veteran did not submit a 
response to the risk factors for hepatitis questionnaire 
contained in the December 2004 VCAA letter, the veteran's 
risk factors were discussed with the examiner and the 
examiner provided an opinion regarding whether there was a 
link between the veteran's claimed risk factor for 
contracting hepatitis C during service and his contracting of 
hepatitis C.  After review of the examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding whether the veteran has hepatitis C due to 
service.  Thus, there is no duty to provide another 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

At the time of hearing the veteran noted that he had 
additional evidence to submit.  The Board held the record 
open for 60 days to allow for submission of this evidence.  
The veteran submitted additional evidence.

Further, at the time of the Board hearing, the veteran 
indicated that he received disability benefits from the 
Social Security Administration (SSA).  It does not appear 
that the veteran submitted all underlying records that SSA 
may have in its possession regarding the veteran's claim.  
The Board has considered whether VA has a responsibility to 
obtain these additional records.  However, in the December 
2004 VCAA letter, the veteran was advised by the RO of the 
type of evidence needed to substantiate his claim, and of his 
responsibility to identify or submit any evidence he believed 
to be relevant to his claim.  He was also advised that VA 
would assist him in obtaining relevant evidence, including 
records of other Federal agencies.  He has never identified 
records of SSA as being relevant, nor has he requested that 
VA obtain these records.  38 U.S.C.A. § 5103A.

The Board has considered the holding of Tetro v. Gober, 14 
Vet .App. 110 (2000), and other cases, wherein the Court held 
that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  However, the Board believes that, 
pursuant to VCAA, the duty to assist a veteran by obtaining 
records to support his claim still rests upon the veteran 
having identified them as relevant or requesting that VA 
obtain such records.  As the veteran has not done so here, 
the Board finds that a remand to obtain these records is not 
necessary.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has hepatitis C due to service.  
Specifically, the veteran has asserted that a left inguinal 
orchiectomy he underwent during service was his risk factor 
for contracting the disease.  At the time of the Board 
hearing, the representative noted that the veteran was 
diagnosed as having hepatitis C in 2003.  The representative 
noted, however, that a doctor had referenced the fact that 
the disease had been in the veteran's system for over 30 
years and indicated that there was a possibility that the 
veteran's hepatitis C was directly related to service.

A July 2004 VA treatment record reveals that the veteran was 
diagnosed as having chronic hepatitis C.  The record 
indicates that the veteran's risk factors for contracting the 
disease were intranasal drug exposure and multiple sexual 
partners/history of sexually transmitted disease.  The record 
indicates that intravenous drug abuse was not one of the 
veteran's risk factors.  A question mark was placed next to 
whether blood transfusion/organ transplant prior to 1992 was 
a risk factor.

In a VA treatment record dated later in July 2004, the 
clinician completing the record again indicated that 
intranasal drug exposure and multiple sexual partners/history 
of sexually transmitted disease were risk factors for the 
veteran.  In addition, in this record, intravenous drug abuse 
was listed as a risk factor.  Blood transfusion/organ 
transplant prior to 1992 was not listed as a risk factor.

The veteran underwent a VA examination in May 2006.  The 
examiner noted review of the claims file.  The examiner also 
noted that the veteran had a left orchiectomy during service.  
The examiner indicated that there was no evidence in the 
claims file that the veteran underwent a blood transfusion 
during service.  The examiner documented that the veteran had 
a history of intravenous drug abuse in 1972 or 1973 (during 
service), indicating that the veteran had used intravenous 
drugs three times.  The examiner opined that it was less 
likely as not that the veteran's hepatitis C was related to 
his left orchiectomy in service.

Analysis

The Board finds that service connection for hepatitis C is 
not warranted.  The veteran's service medical records contain 
no evidence that he was diagnosed as having hepatitis C 
during service.  The record indicates that the veteran was 
first diagnosed as having hepatitis C in 2003 or 2004, and 
there is no lay evidence of any signs or symptoms of that 
disability prior to that date.  The veteran has not asserted, 
and the record does not indicate, therefore, that there was 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Although intravenous and/or intranasal drug use is noted as 
one of the veteran's risk factors, service connection cannot 
be granted on the basis of the abuse of drugs.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.  Further, 
although multiple sexual partners was listed as one of the 
risk factors, the veteran has not indicated that he had 
multiple sexual partners during service and there is no 
medical opinion that indicates that the veteran disease is 
attributable to this risk factor.

Regarding the veteran's contention that his in-service 
surgery led to his contracting hepatitis C, the only opinion 
of record regarding this question indicated that there was no 
such link.  The examiner opined that it was less likely as 
not that the veteran's hepatitis C was related to his left 
orchiectomy in service.

Although the veteran is obviously sincere in his belief that 
his hepatitis C is related to service, he has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Further, although the veteran and his representative reported 
that a VA clinician informed the veteran that he had the 
disease for over 30 years and indicated that there was a 
possibility that the veteran's hepatitis C was directly 
related to service, the record reflects that his VA treatment 
records have been obtained and there is no such opinion of 
record.  In this regard, it must be noted that the Court has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

After considering the evidence of record, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's hepatitis C was not incurred in service.  
Therefore, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and this appeal must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


